 
 
II 
110th CONGRESS 1st Session 
S. 1250 
IN THE SENATE OF THE UNITED STATES 
 
April 30, 2007 
Ms. Snowe (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To direct the United States Trade Representative to conduct an investigation of the personal exemption allowance that Canada provides for merchandise purchased abroad by Canadian residents, and for other purposes. 
 
 
1.Parity with Canada on personal duty exemption 
(a)FindingsCongress makes the following findings: 
(1)The United States allows a $200 duty-free personal exemption for United States residents traveling outside the United States on trips lasting up to 48 hours. Canada allows no personal exemption from duty for Canadian residents returning from foreign travel lasting less than 24 hours, an exemption of only $50 Canadian for foreign travel lasting between 24 and 48 hours. 
(2)Foreign travel by Canadian residents lasting 48 hours or less is almost exclusively and necessarily to the United States. 
(3)The United States Trade Representative acknowledged in its 2006 National Trade Estimate Report of Foreign Trade Barriers, that Canada’s personal duty exemption scheme discourages shopping visits to the United States by border residents.. 
(4)Under Chapter Twelve of the North American Free Trade Agreement (NAFTA), Canada is obligated to accord to United States service providers, including retail and distribution service providers, treatment that is no less favorable than the treatment Canada accords to its own service providers and the service providers of any other country. 
(5)Despite years of objections by the United States Government and retail and distribution service providers, Canada has maintained its deliberately discriminatory personal exemption allowance scheme. 
(6)Canada’s personal exemption allowance scheme is unjustifiable and burdens and restricts United States commerce. 
(b)DefinitionsIn this section: 
(1)NAFTAThe term NAFTA means the North American Free Trade Agreement. 
(2)Service providerThe term service provider has the meaning given that term in Chapter Twelve of the NAFTA. 
(3)Trade RepresentativeThe term Trade Representative means the United States Trade Representative. 
(c)Mandatory investigation 
(1)Initiation of investigationNot later than 30 days after the date of the enactment of this Act, the Trade Representative shall initiate an investigation of Canada’s personal exemption allowance scheme pursuant to title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.) and shall report to Congress the results of that investigation and the action the Trade Representative is taking with respect to that scheme under that Act. 
(2)Waiver of prior consultationFor purposes of title III of such Act, the Trade Representative shall not be required to conduct consultations under section 302(b)(1)(B) of such Act (19 U.S.C. 2412(b)(1)(B)) before making a determination under such Act with respect to Canada's personal exemption allowance scheme. 
 
